Exhibit 10.84

 

RUSS BERRIE AND COMPANY, INC.
STOCK OPTION AGREEMENT

 

Date of Grant:                  , 200  

 

Russ Berrie and Company, Inc., a New Jersey corporation (the “Company”), does
hereby grant to                           (the “Optionee”), as of the date set
forth above, pursuant to the 2004 Russ Berrie and Company, Inc. Stock Option,
Restricted and Non-Restricted Stock Plan (the “Plan”), a copy of which is
appended hereto and incorporated herein by reference, a stock option (the
“Option”) to purchase an aggregate of            shares of its Common Stock
(stated value $.10) (the “Stock”) at the price of $           per share, upon
the following terms and conditions.  Capitalized terms used but undefined herein
shall have the meanings ascribed to them in the Plan.  This is the Option
Agreement referred to in Section 5.11 of the Plan.

 


1.                                       (A)                                 
THIS OPTION IS INTENDED TO BE A NON-QUALIFIED STOCK OPTION.


 


(B)                                 EXCEPT AS PROVIDED IN SECTION 2 BELOW, THIS
OPTION SHALL VEST AND BECOME EXERCISABLE RATABLY OVER FIVE YEARS (20% PER YEAR)
FROM THE DATE OF GRANT, PROVIDED THAT IN NO EVENT MAY A VESTED PORTION OF THE
OPTION BE EXERCISED LATER THAN 10 YEARS FROM THE DATE OF THE GRANT.


 


(C)                                  THE COMMITTEE MAY, IN ITS SOLE DISCRETION,
LIMIT THE NUMBER OF SHARES OF STOCK THAT THE OPTIONEE MAY PURCHASE BY THE
EXERCISE OF THIS OPTION ON ANY PARTICULAR DATE OR IN ANY PLAN YEAR.


 


2.                                      (A)                                   IF
AN OPTIONEE RETIRES AFTER REACHING HIS OR HER NORMAL RETIREMENT DATE (AS DEFINED
ON THE DATE OF HIS OR HER RETIREMENT UNDER THE RUSS BERRIE AND COMPANY, INC.
401(K) PLAN), ANY OUTSTANDING UNEXERCISED PORTION OF THIS OPTION, WHETHER OR NOT
VESTED AND/OR EXERCISABLE ON THE DATE HE OR SHE RETIRES, SHALL BE DEEMED FULLY
VESTED AND EXERCISABLE AND MAY BE EXERCISED FOR UP TO ONE (1) YEAR AFTER HIS OR
HER RETIREMENT OR THE STATED TERM OF THE OPTION, WHICHEVER PERIOD IS SHORTER.


 


(B)                                 IF THE OPTIONEE BECOMES DISABLED, ANY
OUTSTANDING UNEXERCISED PORTION OF THIS OPTION, WHETHER OR NOT VESTED AND/OR
EXERCISABLE ON THE DATE HE OR SHE BECAME DISABLED, SHALL BE DEEMED FULLY VESTED
AND EXERCISABLE, AND MAY BE EXERCISED BY THE OPTIONEE OR HIS OR HER LEGAL
REPRESENTATIVE OR PERMITTED TRANSFEREE FOR UP TO ONE (1) YEAR FROM THE DATE OF
HIS OR HER DISABILITY, OR THE STATED TERM OF THE OPTION, WHICHEVER PERIOD IS
SHORTER.


 


(C)                                  IN THE EVENT OF THE DEATH OF THE OPTIONEE
WHILE HE OR SHE IS EMPLOYED BY A PARTICIPATING COMPANY, OR WITHIN THE ONE YEAR
PERIOD PROVIDED IN PARAGRAPH 2(A), ANY OUTSTANDING UNEXERCISED PORTION OF THIS
OPTION EXISTING ON THE DATE SUCH OPTIONEE’S EMPLOYMENT TERMINATED, WHETHER OR
NOT VESTED AND/OR EXERCISABLE ON THE DATE HIS OR HER EMPLOYMENT IS TERMINATED,
SHALL BE DEEMED FULLY VESTED AND EXERCISABLE, AND MAY BE EXERCISED BY HIS OR HER
ESTATE OR HIS OR HER LEGATEE(S) FOR UP TO ONE (1) YEAR AFTER HIS OR HER DEATH OR
THE STATED TERM OF THE OPTION, WHICHEVER IS SHORTER.

 

--------------------------------------------------------------------------------


 


(D)                                 SUBJECT TO THE LAST SENTENCE OF THIS
PARAGRAPH (D), IF THE OPTIONEE’S EMPLOYMENT WITH A PARTICIPATING COMPANY IS
TERMINATED FOR ANY REASON OTHER THAN DEATH, DISABILITY OR RETIREMENT, ANY
OUTSTANDING UNEXERCISED PORTION OF THIS OPTION WILL BE CANCELLED AND DEEMED
TERMINATED AS OF THE DATE OF HIS/HER TERMINATION; PROVIDED, HOWEVER, THAT IF THE
OPTIONEE’S EMPLOYMENT IS TERMINATED BY A PARTICIPATING COMPANY FOR REASONS OTHER
THAN CAUSE, ANY OUTSTANDING UNEXERCISED PORTION OF THIS OPTION, TO THE EXTENT
VESTED AND EXERCISABLE ON HIS/HER DATE OF TERMINATION, MAY BE EXERCISED WITHIN
THIRTY (30) DAYS AFTER HIS/HER TERMINATION DATE OR THE STATED TERM OF THE
OPTION, WHICHEVER PERIOD IS SHORTER.  IF THE OPTIONEE IS ALSO A PARTICIPANT
UNDER THE SEVERANCE PLAN, AND THE TERMS OF THIS PARAGRAPH CONFLICT WITH THE
TERMS OF THE SEVERANCE PLAN, SUCH CONFLICT SHALL BE RESOLVED IN ACCORDANCE WITH
THE PROVISIONS OF SECTION 6.7(B) OF THE SEVERANCE PLAN.


 


3.                                       THIS OPTION SHALL BE EXERCISED BY
GIVING WRITTEN NOTICE OF EXERCISE TO THE COMPANY AT 111 BAUER DRIVE, OAKLAND,
NJ  07430 (ATTENTION: CHIEF FINANCIAL OFFICER) WHICH SHALL SPECIFY THE NUMBER OF
SHARES OF STOCK TO BE PURCHASED AND WHICH SHALL BE ACCOMPANIED BY PAYMENT IN
FULL OF THE PURCHASE PRICE IN CASH.


 


4.                                       THE NUMBER OF SHARES OF STOCK SUBJECT
TO THIS OPTION AND THE PRICE TO BE PAID THEREFOR, SHALL BE SUBJECT TO ADJUSTMENT
AS FOLLOWS:


 


(A)                                  IN THE EVENT OF ANY CHANGE IN THE
OUTSTANDING STOCK BY REASON OF A DISSOLUTION OR LIQUIDATION OF THE COMPANY, SALE
OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY, MERGER OR
CONSOLIDATION OF THE COMPANY WITH OR INTO ANY OTHER CORPORATION IF THE COMPANY
IS THE SURVIVING CORPORATION, STATUTORY SHARE EXCHANGE INVOLVING CAPITAL STOCK
OF THE COMPANY, REORGANIZATION, RECAPITALIZATION, RECLASSIFICATION, STOCK
DIVIDEND, EXTRAORDINARY DIVIDEND, STOCK SPLIT, REVERSE STOCK SPLIT, STOCK
COMBINATION, RIGHTS OFFERING, SPIN-OFF OR OTHER RELEVANT CHANGE, THE COMMITTEE
MAY ADJUST THE AGGREGATE NUMBER OF SHARES OF STOCK AVAILABLE FOR AWARDS OF
OPTIONS UNDER THE PLAN, THE OPTION PRICE OF OPTIONS GRANTED UNDER THE PLAN, AND
ANY OR ALL OTHER MATTERS DEEMED APPROPRIATE BY THE COMMITTEE, INCLUDING, WITHOUT
LIMITATION, ACCELERATING THE VESTING AND/OR EXERCISE PERIOD PERTAINING TO ANY
AWARD OF OPTIONS UNDER THE PLAN.


 


(B)                                 IN CONNECTION WITH A BUSINESS COMBINATION,
THE COMMITTEE, IN ITS SOLE DISCRETION, MAY PROVIDE FOR (I) THE CONTINUATION OF
THE PLAN AND/OR THE ASSUMPTION OF THE AWARDS GRANTED THEREUNDER BY A SUCCESSOR
CORPORATION (OR A PARENT OR SUBSIDIARY THEREOF), (II) THE SUBSTITUTION FOR SUCH
AWARDS OF NEW AWARDS COVERING THE STOCK OF A SUCCESSOR CORPORATION (OR A PARENT
OR SUBSIDIARY THEREOF), WITH APPROPRIATE ADJUSTMENTS AS TO THE NUMBER AND KIND
OF SHARES AND EXERCISE PRICES, (III) UPON 10 DAYS’ ADVANCE NOTICE FROM THE
COMMITTEE TO THE OPTIONEE, THE ACCELERATION OF THE VESTING AND/OR EXERCISE
PERIOD PERTAINING TO THE OPTION OR (IV) UPON 10 DAYS’ ADVANCE NOTICE FROM THE
COMMITTEE TO THE OPTIONEE, (X) THE CANCELLATION OF ANY OUTSTANDING PORTION OF
THIS OPTION THAT IS THEN EXERCISABLE AND THE PAYMENT TO THE HOLDER THEREOF, IN
CASH OR STOCK, OR ANY COMBINATION THEREOF, OF THE VALUE OF SUCH PORTION BASED
UPON THE PRICE PER SHARE OF STOCK RECEIVED OR TO BE RECEIVED BY OTHER
STOCKHOLDERS OF THE COMPANY IN CONNECTION WITH THE BUSINESS COMBINATION,

 

2

--------------------------------------------------------------------------------


 


AND (Y) THE CANCELLATION OF THE PORTION OF THE OPTION THAT IS NOT THEN
EXERCISABLE.  IN THE EVENT OF ANY CONTINUATION, ASSUMPTION OR SUBSTITUTION
CONTEMPLATED BY THE FOREGOING CLAUSES, THE OPTION SHALL CONTINUE IN THE MANNER
AND UNDER THE TERMS SO PROVIDED.


 


(C)                                  NOTWITHSTANDING THE FOREGOING, IN THE EVENT
THAT ANY DECISION OF THE COMMITTEE THEREUNDER CONFLICTS WITH THE PROVISIONS OF
THE SEVERANCE PLAN IN A MANNER WHICH ADVERSELY AFFECTS THE RIGHTS OF ANY
PARTICIPANT THEREUNDER (INCLUDING THE OPTIONEE), SUCH CONFLICT SHALL BE RESOLVED
IN ACCORDANCE WITH THE PROVISIONS OF SECTION 6.7(B) OF THE SEVERANCE PLAN.


 


(D)                                 IF, BY REASON OF A CHANGE IN CAPITALIZATION
DESCRIBED ABOVE, OPTIONEE SHALL BE ENTITLED TO NEW, ADDITIONAL OR DIFFERENT
SHARES OF STOCK OR SECURITIES OF THE COMPANY OR ANY OTHER CORPORATION IN RESPECT
OF HIS OR HER OPTION, IN THE EVENT THAT THE PLAN CONTINUES, SUCH NEW, ADDITIONAL
OR DIFFERENT SHARES SHALL THEREUPON BE SUBJECT TO ALL OF THE CONDITIONS,
RESTRICTIONS AND PERFORMANCE CRITERIA WHICH WERE APPLICABLE TO THE SHARES OF
STOCK SUBJECT TO THE OPTION PRIOR TO SUCH CHANGE IN CAPITALIZATION.


 


[(E)                              ANY ADJUSTMENT IN THE SHARES OF STOCK OR OTHER
STOCK OR SECURITIES SUBJECT TO OUTSTANDING INCENTIVE STOCK OPTIONS (INCLUDING
ANY ADJUSTMENTS IN THE OPTION PRICE) MADE PURSUANT TO THE FOREGOING PROVISIONS
SHALL BE MADE IN SUCH MANNER AS NOT TO CONSTITUTE A MODIFICATION AS DEFINED BY
SECTION 424(H)(3) OF THE CODE AND ONLY TO THE EXTENT OTHERWISE PERMITTED BY
SECTIONS 422 AND 424 OF THE CODE.](1)


 


5.                                       THIS OPTION SHALL NOT BE ASSIGNABLE OR
TRANSFERABLE EXCEPT BY WILL OR BY THE LAWS OF DESCENT OR DISTRIBUTION PROVIDED,
HOWEVER, THAT EACH OPTIONEE MAY TRANSFER ALL OR ANY PORTION OF HIS/HER
NON-QUALIFIED STOCK OPTIONS TO A MEMBER OF HIS/HER IMMEDIATE FAMILY, A TRUST FOR
THE BENEFIT OF THE OPTIONEE OR ANY MEMBER OF HIS OR HER IMMEDIATE FAMILY,
PARTNERSHIPS IN WHICH THE OPTIONEE OR HIS/HER IMMEDIATE FAMILY MEMBERS AND/OR
TRUSTS ARE THE ONLY PARTNERS, AND/OR ANY ORGANIZATION EXEMPT UNDER
SECTION 501(C) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”). 
SUBJECT TO THE PROVISIONS OF SECTION 2, THIS OPTION SHALL BE EXERCISABLE ONLY BY
THE OPTIONEE OR HIS OR HER PERMITTED ASSIGNEE OR TRANSFEREE.


 


6.                                       SUBJECT TO THE LIMITATIONS SET FORTH IN
THE PLAN, THE COMMITTEE IS VESTED WITH ABSOLUTE DISCRETION AND AUTHORITY TO
INTERPRET THE PLAN AND MAKE ALL DETERMINATIONS NECESSARY OR ADVISABLE FOR THE
ADMINISTRATION THEREOF.  ANY DETERMINATION OF THE COMMITTEE IN THE
ADMINISTRATION OF THE PLAN, AS DESCRIBED THEREIN, SHALL BE FINAL, CONCLUSIVE AND
BINDING UPON THE OPTIONEE AND ANY PERSON CLAIMING UNDER OR THROUGH THE OPTIONEE,
INCLUDING, WITHOUT LIMITATION, AS TO ANY ADJUSTMENTS PURSUANT TO SECTION 4
HEREOF.

 

--------------------------------------------------------------------------------

(1)                                  Only applies to grants of Incentive Stock
Options

 

3

--------------------------------------------------------------------------------


 


7.                                       NOTHING CONTAINED IN THE PLAN OR THIS
AGREEMENT SHALL CONFER UPON THE OPTIONEE ANY RIGHT WITH RESPECT TO CONTINUANCE
OF EMPLOYMENT BY ANY PARTICIPATING COMPANY NOR LIMIT IN ANY WAY THE RIGHT OF ANY
PARTICIPATING COMPANY TO TERMINATE OR MODIFY HIS OR HER EMPLOYMENT AT ANY TIME,
WITH OR WITHOUT CAUSE.


 


8.                                       IF A PARTICIPATING COMPANY IS FOR ANY
REASON REQUIRED TO WITHHOLD ANY AMOUNT UNDER THE LAWS AND REGULATIONS OF THE
UNITED STATES, ANY JURISDICTION THEREOF OR LOCAL GOVERNMENT WITH RESPECT TO THE
TRANSFER OF STOCK UPON EXERCISE OF THE OPTION (“WITHHOLDING TAXES”), THE
OPTIONEE OR OTHER PERSON RECEIVING SUCH STOCK SHALL BE REQUIRED TO PAY SUCH
PARTICIPATING COMPANY THE AMOUNT OF ANY SUCH WITHHOLDING TAXES.  THE APPLICABLE
PARTICIPATING COMPANY SHALL HAVE THE RIGHT TO REQUIRE THE PAYMENT OF ANY SUCH
WITHHOLDING TAXES BEFORE ISSUING ANY STOCK HEREUNDER.  IN LIEU OF ALL OR ANY
PART OF A CASH PAYMENT REGARDING SUCH WITHHOLDING TAXES, THE COMMITTEE MAY
PERMIT A PERSON TO COVER ALL OR ANY PART OF THE WITHHOLDING TAXES, THROUGH A
REDUCTION IN THE NUMBER OF SHARES OF STOCK DELIVERED TO SUCH PERSON OR A
DELIVERY OR TENDER TO THE COMPANY OF SHARES OF STOCK HELD BY SUCH PERSON, IN
EACH CASE VALUED IN THE SAME MANNER AS USED IN COMPUTING THE WITHHOLDING TAXES
UNDER APPLICABLE LAWS.


 


9.                                       THE COMPANY SHALL NOT BE REQUIRED TO
ISSUE OR DELIVER A CERTIFICATE FOR SHARES OF STOCK HEREUNDER UNLESS THE ISSUANCE
OF SUCH CERTIFICATE COMPLIES WITH ALL APPLICABLE LEGAL REQUIREMENTS INCLUDING,
WITHOUT LIMITATION, COMPLIANCE WITH THE PROVISIONS OF APPLICABLE STATE
SECURITIES LAWS, THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),
THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, AND THE REQUIREMENTS OF THE
EXCHANGES, IF ANY, ON WHICH THE COMPANY’S SHARES OF COMMON STOCK MAY, AT THAT
TIME, BE LISTED.


 


10.                                 NOTWITHSTANDING ANYTHING CONTAINED IN THE
PLAN OR HEREIN TO THE CONTRARY, IN THE EVENT THAT THE DISPOSITION OF SHARES OF
STOCK ACQUIRED PURSUANT TO THE PLAN IS NOT COVERED BY A THEN CURRENT
REGISTRATION STATEMENT UNDER THE SECURITIES ACT, AND IS NOT OTHERWISE EXEMPT
FROM SUCH REGISTRATION, SUCH SHARES SHALL BE RESTRICTED AGAINST TRANSFER TO THE
EXTENT REQUIRED BY THE SECURITIES ACT AND RULE 144 OR OTHER REGULATIONS
THEREUNDER.  THE CERTIFICATES EVIDENCING ANY OF SUCH SHARES SHALL BE
APPROPRIATELY AMENDED OR HAVE AN APPROPRIATE LEGEND PLACED THEREON TO REFLECT
THEIR STATUS AS RESTRICTED SECURITIES AS AFORESAID.


 


11.                                 TO THE EXTENT THAT FEDERAL LAWS OF THE
UNITED STATES DO NOT OTHERWISE CONTROL, THIS AGREEMENT SHALL BE GOVERNED BY THE
LAWS OF NEW JERSEY, WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAWS,
AND SHALL BE CONSTRUED ACCORDINGLY.


 


12.                                 IN THE EVENT ANY PROVISION OF THIS AGREEMENT
SHALL BE HELD ILLEGAL OR INVALID FOR ANY REASON, THE ILLEGALITY OR INVALIDITY
SHALL NOT AFFECT THE REMAINING PARTS OF THIS AGREEMENT, AND THIS AGREEMENT SHALL
BE CONSTRUED AND ENFORCED AS IF THE ILLEGAL OR INVALID PROVISION HAD NOT BEEN
INCLUDED.


 


13.                                 THIS AGREEMENT SHALL BE BINDING UPON AND
INURE TO THE BENEFIT OF THE SUCCESSORS (INCLUDING BY WAY OF MERGER), ASSIGNS AND
HEIRS OF THE RESPECTIVE PARTIES.


 


14.                                 THE OPTIONEE SHALL NOT BE, NOR HAVE ANY OF
THE RIGHTS OR PRIVILEGES OF, A STOCKHOLDER OF THE COMPANY IN RESPECT OF ANY
SHARES OF STOCK PURCHASABLE UPON EXERCISE OF THE OPTION

 

4

--------------------------------------------------------------------------------


 


GRANTED HEREUNDER UNLESS AND UNTIL CERTIFICATES REPRESENTING SUCH SHARES SHALL
HAVE BEEN ISSUED BY THE COMPANY.


 


15.                                 THE OPTIONEE ACKNOWLEDGES AND AGREES THAT A
VIOLATION OF SECTION 5 OF THIS AGREEMENT WILL CAUSE THE COMPANY IRREPARABLE
INJURY FOR WHICH ADEQUATE REMEDY AT LAW IS NOT AVAILABLE.  ACCORDINGLY, THE
OPTIONEE AGREES THAT THE COMPANY SHALL BE ENTITLED TO AN INJUNCTION, RESTRAINING
ORDER OR OTHER EQUITABLE RELIEF, WITHOUT THE POSTING OF ANY BOND, TO PREVENT THE
BREACH OF SUCH SECTION AND TO ENFORCE THE TERMS AND PROVISIONS HEREOF IN ANY
COURT OF COMPETENT JURISDICTION IN THE UNITED STATES OR ANY STATE THEREOF, IN
ADDITION TO ANY OTHER REMEDY TO WHICH IT MAY BE ENTITLED AT LAW OR EQUITY.


 

 

RUSS BERRIE AND COMPANY, INC.

 

 

 

 

 

BY:

 

 

 

 

 

 

AGREED TO AND ACCEPTED AS OF THE
DATE OF GRANT SET FORTH ABOVE:

 

 

 

 

 

 

 

 

SIGNATURE-OPTIONEE

 

 

5

--------------------------------------------------------------------------------